DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 11/18/2021 amended claims 1-8 and added claims 9-15.  Claims 1-15 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1.

Objection/s to the Application, Drawings and Claims
The filing on 11/18/2021 appropriately amended the title; hence the objections to the title made in the last office action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-8, 10-12, 14 and 15 depend, directly or indirectly, on claims 1, 9, and 13; hence they are also rejected based on the same ground of rejection/s

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fujimori (US 20050162760 A1).
Regarding claim 1, Fujimori, in third embodiment (Fig. 1-45), teaches a projector comprising: a light source device (411); a plurality of liquid crystal panel modules (441R/B/G) configured to modulate light emitted from the light source device (411); a combining prism (444) configured to combine light emitted from the plurality of liquid crystal panel modules (441R/B/G); a fixed panel module support (4401, 4403; [0292]) configured to support the plurality of liquid crystal panel modules (441R/B/G) to the combining prism (444); and a plurality of projection lenses (5) configured to project light emitted from the combining prism (444), wherein a first liquid crystal panel module (Fig. 16) out of the plurality of liquid crystal panel modules (441R/B/G) includes a first light modulation panel (441) having a first incident side substrate (441C), a first exit side substrate (441D), and a liquid crystal layer disposed between the first incident side substrate (441C) and the first exit side substrate (441D), a frame body (4405 and/or 4406; 6405 and/or 6406; 7405 and/or 7406) which defines a first opening, and is disposed so as to surround at least a side surface of the first incident side substrate (441C) and a side surface of the first exit side substrate (441D), a second incident side substrate (incident-side 4400, 6400, 7400) disposed in the first opening so as to be opposed to the first incident side substrate (441C), an incident side support frame (incident-side 4407, 6407, 7407) fixed to the second incident side substrate (incident-side 4400, 6400, 7400) and the frame body (4405 and/or 4406; 6405 and/or 6406; 7405 and/or 7406), a panel support plate (4406 or 4405; 6406 or 6405; 7406 or 7405) supported by the fixed panel module support (4401, 4403), and which has a first locking part (4405J and/or 4406J; 6405J and/or 6406J), and a holder (4408A and/or 4408B; 
Regarding claim 9, Fujimori teaches a liquid crystal panel module (Fig. 1-45) comprising: a liquid crystal panel (441) having a first incident side substrate (441C), a first exit side substrate (441D), and a liquid crystal layer disposed between the first incident side substrate (441C) and the first exit side substrate (441D), a frame body (4405 and/or 4406; 6405 and/or 6406; 7405 and/or 7406) which defines a first opening, and is disposed so as to surround at least a side surface of the first incident side substrate (441C) and a side surface of the first exit side substrate (441D), a second incident side substrate (incident-side 4400, 6400, 7400) disposed in the first opening so as to be opposed to the first incident side substrate (441C), an incident side support frame (incident-side 4407, 6407, 7407) fixed to the second incident side substrate 
Regarding claim 13, Fujimori teaches liquid crystal panel module (Fig. 1-45) comprising: a liquid crystal panel (441) having a first incident side substrate (441C), a first exit side substrate (441D), and a liquid crystal layer disposed between the first incident side substrate (441C) and the first exit side substrate (441D), a frame body (4405 and/or 4406; 6405 and/or 6406; 7405 and/or 7406) which defines a first opening, and is disposed so as to surround at least a side 
Regarding claim 2, Fujimor further teaches a second exit side substrate (exit-side 4400, 6400, 7400) (irradiation-side 4400, 6400, 7400) disposed so as to be opposed to the first exit side substrate (441D; Fig. 16 and 19).
Regarding claim 3, Fujimori further teaches the first liquid crystal panel module modulates blue light (Fig. 1).
Regarding claims 4 and 10, Fujimor further teaches the second locking part (4408A2 and/or 4408B2; 6408A2 and/or 6408B2) of the holder (4408A and/or 4408B; 6408A and/or 6408B) is disposed in a circumferential edge portion of the pressing part (4408A1 and/or 4408B1; 6408A1 and/or 6408B1), and defines a second opening in which the first locking part (4405J and/or 4406J; 6405J and/or 6406J) is inserted.
Regarding claim 5, Fujimori further teaches the first liquid crystal panel module further includes an exit side polarization plate (443) disposed so as to be opposed to the first exit side substrate (441D), and the exit side polarization plate (443) is held by the panel support plate (4406 or 4405; 6406 or 6405; 7406 or 7405).
Regarding claims 7, 11 and 14, Fujimori further teaches a first adhesive disposed between the frame body (4405 and/or 4406; 6405 and/or 6406; 7405 and/or 7406) and a side surface of the first incident side substrate (441C), and between the frame body (4405 and/or 4406; 6405 and/or 6406; 7405 and/or 7406) and a side surface of the first exit side substrate (441D; [0395]).


Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimori in view of Endo (US 20100165220 A1).
Regarding claim 6, Fujimori does not teach the first liquid crystal panel module further includes an antireflection layer disposed on a surface opposed to the first incident side substrate (441C) of the second incident side substrate (incident-side 4400, 6400, 7400), and a surface opposed to the second incident side substrate (incident-side 4400, 6400, 7400) of the first incident side substrate (441C).
Endo teaches having antireflection layers (AR1, AR2, AR3) on surfaces of the LCD and optical elements in the LCD assembly (Fig. 2). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Fujimori with Endo; because it improves light transmission and contrast.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are found not persuasive; hence the rejection/s of claims 1-8 are maintained. 
Regarding claim 1 (9 and 13), applicant/s argue that Fujimori does not teach “wherein the holder presses and holds the incident side support frame, the second incident side substrate, the first incident side substrate, the first exit side substrate, and the panel support plate due to an elastic deformation of the holder when the second locking part is locked to the first locking part, the first liquid crystal panel has contact with the panel support plate, and the second incident side substrate thereof directly opposes the first incident side substrate thereof with no adhesive layer between the first and second side substrates.”  (Remarks; p. 12).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882